YuMe, Inc. 1204Middlefield Road Redwood City, CA94063 Phone(650) 591-9400 www.yume.com December 8, 2015 Via EDGAR Carlos Pacho Senior Assistant Chief Accountant AD Office 11 - Telecommunications U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: YuMe , Inc. Form 10-K for the Fiscal Year Ended December 31, 2014 Filed March 10 , 2015 File No. 001-36 Dear Mr. Pacho: On behalf of YuMe, Inc. (the “ Company ”), we respectfully advise the staff (the “ Staff ”) of the Securities and Exchange Commission that the Company is working expeditiously to respond to the Staff’s letter dated November9, 2015 regarding the above-referenced filing. Per the Company’s telephone discussion on December 7, 2015 with Mr. Littlepage, Accounting Branch Chief, the Company requests an additional extension of time to respond to the Staff’s letter and currently expects to submit its response to the Staff’s letter on or before December 14, 2015. Please do not hesitate to contact me at (650) 503-7919 if you have any questions or require additional information. I thank you in advance for your consideration. Sincerely, YuMe, Inc. /s/ TonyCarvalho Tony Carvalho Chief Financial Officer cc: Paul Porrini, Executive Vice President, General Counsel and Secretary, YuMe, Inc. Brian Becker, Corporate Controller, YuMe, Inc. Robert Littlepage, SEC Accounting Branch Chief
